Citation Nr: 0827246	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for right 
chondromalacia patella, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left 
chondromalacia patella, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right Achilles 
tendonitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for left Achilles 
tendonitis, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to December 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In pertinent part, this rating decision 
denied the claims to increase the ratings of the service-
connected disabilities listed above.  The veteran perfected 
an appeal regarding these claims.  

During the pendency of this appeal, the RO also denied the 
veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  The veteran did not 
appeal this decision.

The veteran was scheduled for a travel board hearing but 
failed to appear for this hearing.  See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's service-connected lumbosacral strain is 
manifested by pain and painful motion; however, forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less; there is no medical evidence ankylosis of 
the spine and while there is recent evidence of a bulging 
disc, the preponderance of the evidence is against 
intervertebral disc syndrome or any associated objective 
neurologic abnormalities warranting a separate compensable 
rating.

3.  The veteran's service-connected right chondromalacia 
patella is not manifested by arthritis or limitation of 
flexion of the right knee to 60 degrees or less, nor is it 
productive of limitation of extension to 5 degrees or more; 
the preponderance of the evidence does not indicate that the 
disability is manifested by recurrent subluxation or 
instability.

4.  The veteran's service-connected left chondromalacia 
patella is not manifested by arthritis or limitation of 
flexion of the right knee to 60 degrees or less, nor is it 
productive of limitation of extension to 5 degrees or more; 
the preponderance of the evidence does not indicate that the 
disability is manifested by recurrent subluxation 
instability.

5.  The veteran's service-connected right Achilles tendonitis 
is not manifested by more than moderate limitation of motion 
of the right ankle.

6.  The veteran's service-connected left Achilles tendonitis 
is not manifested by no more than moderate limitation of 
motion of the left ankle.








 CONCLUSIONS OF LAWS

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5237 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
left chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5024-5003-5270, 5271 (2007).

5.  The criteria for a rating in excess of 10 percent for 
left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5024-5003-5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.      

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  
The veteran was issued multiple VCAA notification letters 
during the pendency of this appeal.  These letters include 
one issued in January 2007.  The Board finds that this notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claims.  In addition, this letter provided the veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  The presumed error raised by such defect, however, 
is rebutted because of evidence of actual knowledge on the 
part of the veteran, and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In further elaborating on the Vasquez requirements, the Board 
notes that the veteran has asserted that his service-
connected disabilities cause him to lose time from work and 
prevent him for taking care of his household.  In the January 
2007 VCAA notification letter, the veteran was informed about 
types of evidence that the veteran should tell VA about or 
give to VA that may affect how VA assigned the disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  
Significantly, the Court noted in Vazquez-Flores that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez, supra, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Based on the January 2007 letter 
and the demonstration of actual knowledge that evidence 
regarding the effect of the disabilities on his employment 
and daily life is relevant, the Board finds that first and 
fourth requirements of Vazquez-Flores are substantially 
satisfied.

In the February 2005 statement of the case, the RO included 
copies of applicable rating criteria for the service-
connected lumbosacral strain and bilateral chondromalacia 
patella - namely, Diagnostic Codes 5257, 5258, 5260, 5261 and 
the General Rating Formula for Diseases for Injuries of the 
Spine and the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes.  
The Board finds that the statement of the case provided the 
veteran with notice of the criteria needed to substantiate 
these claims.  A reasonable person could understand from this 
document the evidence that was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The second element listed above is substantially 
satisfied regarding these claims.

Regarding the service-connected bilateral Achilles 
tendonitis, the RO sent the veteran a copy of Diagnostic Code 
5311, located in 38 C.F.R. § 4.73, in the statement of the 
case; this diagnostic code provides rating criteria for a 
muscle injury based on whether the disability is slight, 
moderate, moderately severe, or severe.  The Board finds that 
the disability is more appropriately rated under Diagnostic 
Code 5024, located in 38 C.F.R. § 4.71a, which provides a 
disability rating based on whether limitation of motion of 
the ankle is moderate (10 percent) or marked (20 percent).  
See Diagnostic Codes 5003, 5024, 5271.  The veteran was not 
provided a copy of these diagnostic codes until the April 
2007 supplemental statement of the case.  Based on these 
rating criteria and the veteran's assertions regarding the 
effect of the disability on his employment and daily life, 
however, the Board does not view the Achilles tendonitis 
disability to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in this regard is 
necessary.  

In addition, the January 2007 letter informed the veteran 
that when a disability is service connected a disability 
rating is assigned and that, depending on the disability 
involved, VA assigns a rating from 0 to 100 percent, and that 
VA uses a schedule for evaluating disabilities.  The Board, 
therefore, finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued after the RO decision that is 
the subject of this appeal.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
April 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  In an April 2007 VCAA letter, the 
veteran was notified that VA had requested Social Security 
Administration (SSA) disability records but that VA had been 
informed that they were unavailable.  See 38 C.F.R. § 3.159.  
He was further informed, that if he had any copes of these 
records, to submit them.  The evidence of record includes VA 
medical records, including December 2003 and February 2007 VA 
contract examinations regarding all issues on appeal.  The 
Board finds that these examination reports, when considered 
with the other relevant evidence of record, to include 
multiple out-patient clinic records, are adequate for rating 
all of the service-connected disabilities at issue during the 
period of time at issue.  Thus, there is no duty to provide 
another examination.  See 38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Law and Regulations:  Lumbosacral Strain

The veteran filed a claim for an increased rating for his 
service-connected back disability on October 31, 2003.  Prior 
to the veteran filing his claim, the rating criteria had been 
amended in September 2003.  Thus, although the RO adjudicated 
the claim under both the current and former rating criteria, 
only the current rating criteria is for application.

All Diagnostic Codes discussed are located in 38 C.F.R. 
§ 4.71a.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately. 
 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

38 C.F.R. § 4.71a, Diagnostic code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

ntervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the previous 12-month period, a 
20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months, a 40 percent 
rating is for assignment.  Where the incapacitating episodes 
are at least six weeks in total duration during the previous 
12 weeks, a 60 percent evaluation, the highest available, is 
warranted.  Id.

Factual Background:  Lumbosacral Stain

In the veteran's February 2005 substantive appeal, the 
veteran wrote that he believed VA had incorrectly decided the 
claims because he had missed work because of these 
disabilities and he had not been able to take care of daily 
requirements around his household.  He further indicated that 
his service-connected disabilities limit his family time with 
his kids and wife, due to severe pain and agony.

In a December 2002 VA treatment record, the clinician 
completing the record noted that the veteran had chronic, 
recurrent back pain.  Pain and numbness were noted to radiate 
to both legs, with it worse on the right.  Prolonged sitting 
at work made the symptoms worse.  

A January 2003 urgent care record documents, in pertinent 
part, that the veteran moved household furniture to a new 
apartment two weeks prior, and he experienced some back 
discomfort.  He took some muscle relaxers and nonsteroidal 
anti-inflammatory drugs that he had on hand, and his back 
currently felt "okay".  

A June 2003 treatment record documents that the veteran had 
daily back pain, which worsened throughout the day, with pain 
radiating to buttocks, hip and groin.  The clinician 
completing the record noted that the back pain did not limit 
the veteran's activities.

In a December 2003 treatment record, the veteran reported 
daily back pain that worsened throughout the day.  Pain 
radiated in buttocks, hip and groin, and thighs.  Prolonged 
sitting or standing was noted to worsen symptoms and spasms 
at night worsened the pain.  The clinician completing the 
record noted that the veteran had a TENS unit, but indicated 
that the veteran did not use it.  The clinician reported that 
the disability did not limit the veteran's activities.  The 
veteran was noted to have full range of motion.  

The veteran underwent a VA examination in December 2003.  The 
examination was in regard to back and knee pain.  The 
examiner noted that these disabilities were aggravated by 
work activities.  The examiner reported that the veteran used 
his TENS unit on an almost daily basis.  The veteran reported 
that the pain level was a 9 on a 10 point scale and that he 
missed 50 to 60 days of work due to back pain.  The veteran 
reported episodic flair-ups which resulted in stiffness of 
his back and loss of range of motion.  He had not had any 
prescribed periods of incapacitation, however, and did not 
require the use of any type of assistive device.  The 
examiner further noted that repetitive motion seemed to 
aggravate the back pain resulting in loss of range of motion; 
he also had lost strength, the veteran believed.  Further, 
running or any type of vigorous physical activity aggravated 
the back pain, but there were no coordination problems.  The 
veteran did not require the use of a back brace.  The veteran 
reported that he could stand for 15 to 30 minutes and could 
walk approximately 30 minutes prior to experiencing back 
pain.  The veteran had no history of falls.

Upon physical examination in December 2003, the examiner 
reported that the veteran had a slight antalgic gait.  There 
was some tenderness to percussion over the upper lumbar 
region, but no loss of lumbar lordosis.  Range of motion 
testing revealed that flexion was limited to 55 degrees, 
extension to 5 degrees with discomfort, lateral bending was 
limited to 30 degrees bilaterally, and rotation to 35 degrees 
bilaterally, with discomfort noted throughout those arcs of 
motion.  No neurologic abnormalities were noted.  The 
examiner found that the veteran had a lumbosacral strain, 
with resulting mild functional impairment.  X-ray was read as 
normal.

In a February 2004 treatment record, the veteran reported 
daily back pain that worsened throughout the day.  Pain 
radiated to the buttocks, hip and groin, and thighs.  
Prolonged sitting or standing was noted to worsen symptoms 
and spasms at night worsened the pain.  He had stiffness in 
the morning.  The clinician completing the record noted that 
the veteran had a TENS unit but indicated that the veteran 
did not use it.  The clinician reported that the disability 
did not limit the veteran's activities but did keep him from 
sleep, as he could not get comfortable.  The relevant details 
of this record were also included in June 2004 and September 
2004 treatment records.

A March 2005 VA treatment record documents the veteran's 
complaints of "sharp" low back pain with numbness over the 
right hip and radiating into the groin and buttock.  He 
reported some spasms at night.  The examiner also reported 
that the veteran "cannot lay on that side and leans to the 
left side when sitting."  November 2005 and April 2007 VA 
records include identical pertinent findings as the March 
2005 record outlined above.  

An April 2005 treatment record documents that the veteran 
experienced some back spasm, with one to two episodes of very 
intense, debilitating pain.  The veteran reported that some 
days he felt that he was leaned to the right and could not 
fully straiten.  The clinician completing the record found 
that the veteran had mechanical low back pain with symptoms 
consistent with lumbar derangement, with occasional 
paresthesias to posterior thigh and knee.  

The veteran underwent a contract VA examination in February 
2007.  The examiner reported the following regarding the 
veteran's back disability, noted to be a lumbosacral strain 
with disc bulging:  stiffness and weakness when lifting.  The 
examiner noted that the veteran had constant pain which was 
localized.  The report indicates that the pain was a 9 on a 
10 point scale.  The pain was elicited by physical activity 
and lying flat, and was relieved by medication.  The examiner 
reported that the veteran could function without medication.  
The veteran reported that the spine did not cause 
incapacitation.  The examiner found no functional impairment 
resulting form the above condition.

The examiner found that there was no evidence of radiating 
pain on movement.  Muscle spasm was absent and no tenderness 
was noted.  There was no ankylosis of the lumbar spine.  
Range of motion testing revealed that the veteran had flexion 
to 90 degrees, and extension, bilateral lateral flexion and 
bilateral rotation of 30 degrees.  The examiner found that 
the joint function of the spine was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner found no 
evidence of intervetebral disc syndrome with chronic and 
permanent nerve root involvement.  Regarding neurological 
examination, the examiner found that motor function and 
sensory function was within normal limits.  X-ray findings 
were read as within normal limits. 

Other records document treatment for back pain and physical 
therapy for same.

Analysis:  Lumbosacral Strain

The Board finds that a rating in excess of 20 percent for a 
service-connected lumbosacral strain is not warranted.  The 
evidence of record indicates that the veteran's disability is 
manifested by pain and painful motion.  There is some recent 
indication of a bulging lumbar disc but the record does not 
indicate that the disability is manifested by intervertebral 
disc syndrome or incapacitating episodes of such.  There is 
no medical evidence of ankylosis of the spine.  In order to 
warrant the next higher rating based on limitation of motion 
of the thoracolumbar spine, that is, a 40 percent rating, the 
evidence would have to indicate that flexion was limited to 
30 degrees or less.  The preponderance of evidence does not 
indicate that the veteran's flexion is limited to this 
degree.  In addition, although one medical record documents 
occasional paresthesias of the thigh and knees, the 
preponderance of the evidence does not indicate that the 
veteran has an associated objective neurologic abnormality.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board finds no basis on the evidence from this period of 
time that would substantiate a higher rating based on the 
criteria set forth in DeLuca.  Specifically, there is no 
medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, results in additional 
limitation of motion of the thoracolumbar spine to a degree 
that would support a rating in excess of 20 percent, nor does 
the medical evidence show such additional limitation of 
motion due to fatigue, weakness, incoordination or any other 
sign or symptoms attributable to the a lumbar strain or a 
bulging disc.  A schedular rating in excess of 20 percent for 
a lumbosacral strain is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the December 2003 VA 
examination report recorded the veteran's contention that he 
missed 50 to 60 days of work due to his back pain.  In his 
February 2005 substantive appeal, the veteran also noted that 
he missed work due to his service-connected disabilities.  
The veteran, however, has not submitted documentation for 
these absences and the veteran has not provided any evidence 
that he has received any negative action at his place of 
employment due to absences.  The Board, therefore, finds that 
there has been no showing by the veteran that his low back 
disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 20 percent for a lumbosacral spine disability must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Chondromalacia Patella

The veteran is service connected for chondromalacia patella 
bilaterally.  Diagnostic Codes 5256 through 5263, located in 
38 C.F.R. § 4.71a, provide rating criteria for disabilities 
of the knee and leg.  Diagnostic Code 5256 provides rating 
criteria for ankylosis of the knee.  Diagnostic Code 5257 
provides compensation for disability due to subluxation or 
instability of the knee.  Slight recurrent subluxation or 
lateral instability is rated at 10 percent disabling.  
Moderate subluxation or lateral instability is rated at 20 
percent disabling and severe subluxation or lateral 
instability is rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Diagnostic Code 5262 provides rating criteria for impairment 
of the tibia and fibula.  

Diagnostic Code 5263 provides a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).

Factual Background:  Chondromalacia Patella

In the veteran's February 2005 substantive appeal, he wrote 
that he believed VA had incorrectly decided the claims 
because he had missed work because of his back, knee and 
ankle disabilities and he had not been able to take care of 
daily requirements around his household.  He further 
indicated that his service-connected disabilities limit his 
family time with his children and wife, due to severe pain 
and agony.

In a December 2002 VA treatment record, the veteran was noted 
to have recurrent bilateral knee pain and swelling.  The 
veteran denied loss of strength or current impaired mobility 
of joints. 

In a December 2003 treatment record, the clinician indicated 
that it was painful for the veteran to get in an out of cars, 
which the veteran did quite a bit during his workday.  The 
veteran denied instability, edema, and erythema.  The knees 
were noted to ache and feel stiff.  

The veteran underwent a VA examination in December 2003 to 
evaluate his back and knee pain.  The examiner noted that 
these disabilities were aggravated by work activities.  The 
examiner reported that the veteran used his TENS unit on an 
almost daily basis.  Regarding the knees, the veteran noted 
no swelling or feeling of instability; the veteran; however, 
indicated that he had been prescribed braces which he used 
frequently.  The veteran was also noted to experience 
"creaking" on a regular basis.  He had no invasive therapy 
or conservative treatment.  The veteran reported that 
climbing stairs or sitting for long periods of time 
aggravated the knee pain, and repetitive motion resulted in 
loss of range of motion, but he was unsure by how much.  The 
veteran also indicated lost strength in his legs and speed, 
but there were no coordination problems.

The examiner noted that there was tenderness to palpation of 
the inferior patella region bilaterally.  There was no joint 
effusion or other soft tissue swelling.  Range of motion on 
the right was 110 degrees, with extension to 5 degrees, and 
it was noted that there was discomfort through the range of 
motion and stopped secondary to pain.  On the left, range of 
motion was to 115 degrees with extension to 0.  Again, there 
was discomfort through the range of motion and stopped 
secondary to pain.  There was no ligamentous instability.  
The examiner found that the veteran had bilateral knee 
strain, with mild functional impairment. An X-ray examination 
of the knees was normal.

In a February 2004 treatment record, the clinician again 
indicated that it was painful for the veteran to get in an 
out of cars, which the veteran did quite a bit during his 
workday.  The veteran denied instability, edema, and 
erythema.  The knees were noted to ache and feel stiff.  The 
relevant details of this record were also included in a June 
2004 and September 2004 treatment records.

In a March 2005 VA treatment record, the clinician completing 
the record noted that the knees were worse when the veteran 
walked on stairs or climbed in and out of vehicles.  The 
veteran was noted to have constant aching and sharp pain with 
movement radiating up to buttock from the right knee.  It was 
noted that the veteran had some "collapsing" of the right 
knee but no buckling.  The veteran had not tried bracing.  
Additional history included some "constant clicking and 
clacking."  The clinician found, in pertinent part, that the 
veteran had mild chondromalacia in the medial ridge of the 
patella.  November 2005 and April 2007 VA record includes 
identical pertinent findings as the March 2005 record 
outlined above, except that the March 2005 record also 
indicated that the veteran had marked edema without 
inflammation or warmth of the right knee.  In addition, 
tenderness of the knee was noted, with the left knee being 
less swollen then the right.  There was crepitus and patellar 
laxity bilaterally, but no collateral ligament laxity.   

In another March 2005 VA treatment record, a clinician 
reported that the veteran had been referred for a mass on the 
medial aspect of his left patella.  The clinician documented 
that the veteran had chronic intermittent knee pain that was 
affected by prolonged sitting, stair climbing and weather 
changes.  The clinician reported that the mass the veteran 
reported was not present at the time of the examination.  
Range of motion was noted to be normal, with the knee being 
stable and 5/5 muscle strength.

The claims file includes an April 2006 VA treatment record.  
In pertinent part, the clinician completing the record 
evaluated the veteran's knees.  The clinician wrote that 
since the time of injury the veteran's knees had been 
sensitive to "overload."  The clinician indicated that 
overload may include "a lot" of physical activity, kneeling 
or stair climbing.  The clinician reported that at least once 
in the past year the veteran woke up in the morning with 
swelling in the knee and inability to bear weight on it 
because of pain.  The clinician also documented that the 
veteran's knees were transiently stiff and sore in the 
morning, definitely hurt with stairs, and definitely hurt 
with kneeling; the clinician also indicated that the veteran 
could sit undisturbed for "probably" 30 minutes before he 
needed to move and stretch them.  The clinician also 
documented that the veteran had been found to have a cystic 
lesion in the knee.  

Both knees yielded pain with resisted extension of the leg.  
Both knees had 15 degrees of recurvatum and had full flexion.  
He had no effusion.  The clinician documented tenderness and 
reported that he could not feel the cystic structure 
involving the left knee.  Both knees were noted to be stable.  
The clinician found that the veteran had patella femoral 
symptoms and questioned whether the veteran had iliotibial 
band bursitis.

The veteran underwent a contract VA examination in February 
2007.  Regarding his chondromalacia patella, the examiner 
reported that the disability was due to blunt trauma to both 
knees.  The examiner listed the following as symptoms of the 
joint condition:  weakness with use, stiffness with use, 
swelling with use, and lack of endurance with use.  The 
examiner reported that the veteran suffered from pain located 
at the knees that was constant.  The pain was noted to be 
"burning," "aching," "oppressing," "sharp," and 
"cramping" in nature.  The pain level was reported as a 9 
on a 10 point scale.  The pain was elicited by physical 
activity and relieved by medication.  The examiner reported 
that the veteran could function without medication.  The 
veteran reported that the disability did not cause 
incapacitation.  The examiner found that there was no 
functional impairment from this bilateral disability.  

The examiner found that both knees showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, subluxation or guarding of movement.  Further, both 
knees revealed no current subluxation, "locking" pain, 
joint effusion or crepitus.  Range of motion was to 140 
degrees bilaterally, with pain beginning at 140 degrees.  The 
examiner reported that neither knee was additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Stability tests were 
within normal limits.  X-ray findings were read as within 
normal limits.  The examiner opined, in essence, that the 
effect of the disability on his usual occupation was that the 
knees hurt with climbing in and out of the car during the day 
and the this caused the veteran to be less active than in the 
past.


Analysis:  Chondromalacia Patella

The Board finds that ratings in excess of 10 percent for 
right chondromalacia patella and 10 percent for left 
chondromalacia patella are not warranted.  Preliminary, the 
Board notes that there is not a specific diagnostic code for 
chondromalacia patella.  See 38 C.F.R. § 4.20.  Regarding 
whether these disabilities may be provided separate rating 
based on instability of the knee and limitation of motion, 
the Board first notes that there is no X-ray evidence of 
arthritis, and further, the preponderance of the evidence 
indicates that the veteran does not have recurrent 
subluxation or lateral instability of either knee.  In this 
regard, the Board is cognizant that one clinician completed 
reports, including a March 2005 record, that documents that 
the veteran had some "collapsing" of the right knee, as 
well as crepitus and patellar laxity bilaterally.  Other 
records, however, including the most recent February 2007 
examination, in which the examiner thoroughly examined the 
veteran's knees, indicate that there is no subluxation or 
guarding of movement; in the February 2007 examination, the 
examiner specifically documented that stability tests were 
within normal limits. 

Further, the Board is cognizant of an April 2006 VA treatment 
record in which a clinician found that the veteran had 15 
degrees of recurvatum, but this record also indicates that 
both knees were stable.  The Board finds that this is not a 
basis on which to grant a separate rating for genu 
recurvatum.  In addition, although the veteran has been noted 
to have a cyst, there is no evidence that this cyst is 
service connected or that it causes additional limitation of 
function of the knees beyond that contemplated by the current 
10 percent ratings.  

Thus, although the Board has sought other criteria under 
which the veteran's disabilities warrant higher ratings, the 
Board can find no such criteria.

Regarding whether a rating in excess of 10 percent may be 
granted based on limitation of motion, the evidence does not 
indicate that the veteran has flexion limited to 30 degrees 
or less or that his extension is limited to 15 degrees or 
greater.

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, the Board finds no basis on the evidence of 
record that would substantiate higher ratings based on the 
criteria set forth in DeLuca.  Specifically, there is no 
medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, results in additional 
limitation of motion of either knee to a degree that would 
support a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic Code 5260, 5261 or 
VAOPGCPREC 9-04, nor does the medical evidence show such 
additional limitation of motion due to fatigue, weakness, 
incoordination or any other sign or symptoms attributable to 
chondromalacia.  Schedular ratings in excess of 10 percent 
for right chondromalacia patella and 10 percent for left 
chondromalacia patella are denied.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  As noted, in 
his February 2005 substantive appeal, the veteran wrote that 
he missed work due to his service-connected disabilities.  
The veteran has also indicated that these disabilities cause 
difficulty when entering and exiting a vehicle during work.  
The Board, however, finds that there has been no showing by 
the veteran that either knee disability causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of extraschedular ratings for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  Bagwell, supra; Shipwash, supra.  

Thus, the Board finds that the preponderance of the evidence 
is against the claims.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claims for ratings in 
excess of 10 percent for right chondromalacia patella and 10 
percent for left chondromalacia patella must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.




Law and Regulations:  Achilles tendonitis

There is no specific rating code for Achilles tendonitis.  As 
indicated above, the RO has rated this disability as a muscle 
injury.  The Board finds, however, that this disability is 
more appropriately rated as analogous to tenosynovitis.  See 
38 C.F.R. § 4.20.

Diagnostic Code 5024, located in 38 C.F.R. § 4.71a, is the 
rating code for tenosynovitis and the code provides that the 
disease will be rated on limitation of motion of the affected 
part, as degenerative arthritis.  Degenerative arthritis is 
rated under Diagnostic Code 5003, also located in 38 C.F.R. § 
4.71a.  Under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5271, also located in 38 C.F.R. § 4.71a, 
provides rating criteria for rating limitation of motion of 
the ankle.  Moderate limitation is rated as 10 percent 
disabling.  Marked limitation is rated as 20 percent 
disabling.

Plate II, located in 38 C.F.R. § 4.71, indicates that full 
ankle dorsiflexion is from 0 to 20 degrees and that full 
ankle plantar flexion is from 0 to 45 degrees.

Factual Background:  Achilles Tendonitis

The veteran is service connected for bilateral Achilles 
tendonitis.  In the veteran's February 2005 substantive 
appeal, the veteran wrote that he believed VA had incorrectly 
decided the claims because he had missed work because of 
these disabilities and he had not been able to take care of 
daily requirements around his household.  He further 
indicated that his service-connected disabilities limit his 
family time with his kids and wife, due to severe pain and 
agony.

The veteran is also service connection for a right foot 
surgical scar, rated as 10 percent disabling, and bilateral 
pes planus, rated as 10 percent disabling.

The veteran underwent a VA examination in April 2004.  The 
veteran noted continued pain of his Achilles tendons.  The 
examiner documented that the veteran continued to experience 
pain, especially after standing for long periods of time.  
The veteran noted pain on a daily and the veteran noted that 
he had feelings of weakness on occasion.  The veteran 
indicated he was easily fatigued and that he believed he had 
lost strength in his feet.  The veteran had noticed swelling 
of both feet on occasion.  

The veteran had a limp when walking, complaining of bilateral 
foot pain in general.  He experienced discomfort, greater on 
the right, during a "pinch" test of the Achilles tendons.  
The veteran had dorsiflexion of 10 degrees on the right and 
20 on the left, and had bilateral plantar flexion of 35 
degrees.  The examiner found that the veteran had bilateral 
Achilles tendonitis as a component of multiple foot problems 
resulting in moderate functional impairment.

A June 2004 VA treatment record documents complained of foot 
pain.  Diagnosis was bilateral sinus tarsi syndrome.  The 
veteran was noted to have pain with inversion of right foot 
and dorsiflexion of right ankle.  

VA treatment records dated in January 2006 and February 2006 
document treatment for his feet.  These documents indicate 
that the veteran had a right Kidner procedure performed on 
this right foot with an implant, and that he had pes planus.  
The veteran complained of pain in the heel and ball of feet 
with prolonged standing and walking; pain was worse in left 
foot than right foot.

The veteran underwent a contract VA examination in February 
2007.  Regarding bilateral Achilles tendonitis, the examiner 
listed the following symptoms:  stiffness in the morning; 
swelling over use, and lack of endurance with walking for 
long distances.  The examiner reported that the veteran had 
pain located at both feet, and the pain occurred constantly.  
The pain was reported to be "burning" and "aching" in 
nature and reported as an 8 on a 10 point scale.  The pain 
was elicited by physical activity and relieved by medication.  
The examiner reported that at the time of pain, the veteran 
could function without medication.  The disability appeared 
to be getting worse over time.  The disability did not cause 
incapacitation.  The examiner found that the veteran's 
functional impairment due to this bilateral disability was 
that he could not stand for long periods of time.

The examiner reported that the ankles showed signs of 
tenderness but there was no deformity.  The veteran had 
dorsiflexion of 20 degrees and plantar flexion to 45 degrees 
in both ankles, and joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  X-ray findings were 
read as within normal limits.  X-ray report also documented 
prior surgery on the right ankle, with a singe surgical screw 
in the right talus.

Analysis:  Achilles Tendonitis

The Board finds that ratings in excess of 10 percent for 
right Achilles tendonitis and 10 percent for left Achilles 
tendonitis are not warranted.  

In the April 2004 VA examination, the veteran had 
dorsiflexion of 10 degrees on the right and 20 on the left, 
and had bilateral plantar flexion of 35 degrees.  The 
examiner found that the veteran had bilateral Achilles 
tendonitis as a component of multiple foot problems resulting 
in moderate functional impairment.  (Emphasis added.)  In the 
February 2007 VA contract examination, the veteran had 
dorsiflexion of 20 degrees and plantar flexion to 45 degrees 
in both ankles.  The Board again notes that the veteran is 
also service connected for a right foot scar and for 
bilateral pes planus.  

The Board finds that the preponderance of the evidence 
indicates that the veteran has no more than moderate 
limitation of motion of the right and left ankles.  

The Board finds no basis on the evidence that would 
substantiate higher ratings based on the criteria set forth 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  In this 
regard, the Board notes that in the February 2007 examination 
report, the examiner found that joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There is 
no medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, results in additional 
limitation of motion of either ankle to a degree that would 
support a rating in excess of 10 percent, nor does the 
medical evidence show such additional limitation of motion 
due to fatigue, weakness, incoordination or any other sign or 
symptoms attributable to Achilles tendonitis.  Schedular 
ratings in excess of 10 percent for right Achilles tendonitis 
and 10 percent for left Achilles tendonitis are denied.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  As noted, in 
his February 2005 substantive appeal, the veteran wrote that 
he missed work due to his service-connected disabilities.  
The Board, however, finds that there has been no showing by 
the veteran that his low back, right knee, left knee, right 
ankle or left ankle disability causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
assignment of extraschedular ratings for these disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
Bagwell, supra; Shipwash, supra.  

Thus, the Board finds that the preponderance of the evidence 
is against the claims.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claims for ratings in 
excess of 10 percent for right Achilles tendonitis and 10 
percent for left Achilles tendonitis must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.








ORDER

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 20 percent disabling, 
is denied.

Entitlement to an increased rating for right chondromalacia 
patella, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for left chondromalacia 
patella, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for right Achilles 
tendonitis, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for left Achilles 
tendonitis, currently rated as 10 percent disabling, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


